12-1069
     Zito v. N.Y.C. Office of Payroll Admin.



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.



            At a stated term of the United States Court of Appeals for the Second Circuit,
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
     City of New York, on the 14th day of March, two thousand thirteen.

     PRESENT:
                 GUIDO CALABRESI,
                 ROSEMARY S. POOLER,
                 REENA RAGGI,
                       Circuit Judges.
     ________________________________________

     STEPHANIE L. ZITO,

                        Plaintiff-Appellant,

                        v.                                           12-1069

     NEW YORK CITY OFFICE OF PAYROLL
     ADMINISTRATION, NEW YORK CITY
     DEPARTMENT OF EDUCATION, UNITED
     FEDERATION OF TEACHERS,
     COMPTROLLER OF NEW YORK CITY,
     WILLIAM C. THOMPSON, JR.,

                 Defendants-Appellees.
     _________________________________________
For Appellant:        STEPHANIE L. ZITO, pro se, Davenport, NY.

For Appellees:        TAHIRIH SADRIEH, Assistant Corporation Counsel (Edward F. X.
                      Hart, Assistant Corporation Counsel, Keith M. Snow, of Counsel,
                      Alexander J. Metz, law student, Michael A. Cardozo, Corporation
                      Counsel, on the brief) City of New York, New York, NY, for the
                      New York City Office of Payroll Administration, New York City
                      Department of Education, Comptroller of New York City.

                      ERIC. W. CHEN, of counsel (Richard E. Casagrande, Esq., Attorney
                      for the United Federation of Teachers, on the brief) New York, NY,
                      for the United Federation of Teachers.

        Appeal from a judgment of the United States District Court for the Southern
District of New York (Griesa, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Stephanie L. Zito, proceeding pro se, appeals from the dismissal of her
complaint for lack of subject matter jurisdiction and failure to state a claim, pursuant to
Federal Rules of Civil Procedure 12(b)(1) and (6). We assume the parties’ familiarity with
the underlying facts, procedural history of the case, and issues on appeal.

        We review de novo a district court decision dismissing a complaint pursuant to Rule
12(b)(1) or 12(b)(6) of the Federal Rules of Civil Procedure. Jaghory v. N.Y. State Dep’t
of Educ., 131 F.3d 326, 329 (2d Cir. 1997). Dismissal of a case for lack of subject matter
jurisdiction under Rule 12(b)(1) is proper “when the district court lacks the statutory or
constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d
Cir. 2000). To survive a Rule 12(b)(6) motion to dismiss, the complaint must plead
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Although all allegations contained in the complaint are assumed to be true, this tenet is
“inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. A claim will have “facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. While
pro se complaints must contain sufficient factual allegations to meet the plausibility
standard, see Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009), the Court should look for
such allegations by reading pro se complaints with special solicitude and interpreting them
to raise the “strongest [claims] that they suggest.” Triestman v. Fed. Bureau of Prisons,
470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks omitted).




                                             2
         Here, an independent review of the record and relevant case law reveals that the
district court properly dismissed Zito’s complaint. We affirm for substantially the same
reasons stated by the district court in its thorough and well-reasoned order. We have
considered all of Zito’s remaining arguments and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                             3